FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/766,097 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a national stage § 371 of PCT application PCT/JP2017/045523 with a priority filing date of December 19, 2017. The instant application was filed in the Office on May 21, 2020.
The Office mailed a non-final rejection on December 30, 2020.
Applicant filed amendments and accompanying remarks and arguments on March 30, 2021, the subject of the instant action.
Claims 1-10 are pending and all are rejected. Claims 1, 8 and 9 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments, remarks and arguments submitted.
Initially, no comments have been made to address the § 112(f) and double patenting rejections. They are maintained.
Regarding the § 101 rejection, the amendments to Claim 9 traverse the rejection and it is withdrawn accordingly.

The Claims stand rejected.
Claim Interpretation – 35 USC § 112(f)

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,275,025, granted on April 30, 2019. Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.


Instant Application 16/766097
US Patent 10,275,025
1. An information processing apparatus that arranges a virtual object in a virtual space, generates an image in the virtual space, and presents the image to a user, the information processing apparatus comprising: 












receiving means for receiving information representing an operation from the user; 





manipulator display means for displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation; 

determining means for determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object; and 

presenting means for presenting information representing the determined magnitude of the force to the user.  
1. A glove interface object, comprising:

a plurality of fluid channels disposed on a palmar side of the glove interface object, the fluid channels containing a magnetic fluid, wherein the plurality of fluid channels includes at least one fluid channel defined on a finger portion of the glove interface object; a plurality of electromagnets positioned on the palmar side of the glove interface object, each of the plurality of electromagnets being configured when activated to generate a magnetic field that acts on at least a portion of the magnetic fluid, wherein the plurality of electromagnets includes at least one electromagnet defined on the finger portion of the glove interface object; 

a flex sensor defined on the finger portion of the glove interface object, the flex sensor configured to detect flexion of the finger portion, wherein the flexion is defined from bending of a joint of a hand of a user; 

a controller configured to control activation and deactivation of the electromagnets based on received haptic feedback data, the haptic feedback data being generated based on the detected flexion of the finger portion and

 based on a virtual interaction of a virtual hand in a virtual environment, 


the haptic feedback data being configured to activate a portion of the electromagnets to resist the flexion of the finger portion, wherein resisting the flexion is configured to resist the bending of the joint of the hand of the user.



Specifically:
the receiving means for receiving information representing an operation from the user (the flex sensor is a receiving means to receive the information related to the finger positioning)
manipulator display means for displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation (the haptic feedback data is “displayed” or in the alternative would have been obvious to a person having ordinary skill in the art to replace with a visual display);
determining means for determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object (the controller will determine the control activation, based on the virtual interaction of the hand in the virtual environment, which would obviously include a determination of a magnitude of the virtual force) ; and 
presenting means for presenting information representing the determined magnitude of the force to the user (the haptic feedback data is presented).  
Independent Claims 8 and 9 similarly are rejected as they contain substantially the same subject matter subject to the double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, and 7-9 are rejected under 35 USC. § 102(a)(1) as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Evans et al. (“Evans”), United States Patent 6,407,679 published on June 18, 2002.

As to Claim 1, Ishikawa teaches: An information processing apparatus that arranges a virtual object in a virtual space, generates an image in the virtual space, and presents the image to a user, the information processing apparatus comprising: 
receiving means for receiving information representing an operation from the user (Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
manipulator display means for displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])); 
determining means for determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object (Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
(Ishikawa: par. 0100, the result of the calculation is rendered and visualized on a screen to show the deformation of the contacted structure),
wherein the presenting means presents the information representing the determined magnitude of the force by changing a color, texture, transmittance, or cycle of color change of a portion of  the virtual object with which the manipulator is in contact, in accordance with the information (Ishikawa: par. 0023, color information is displayed corresponding to the deformed stress areas of contact).
Ishikawa may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by changing a color, texture, transmittance or cycle or color change of a portion of the virtual manipulator and the virtual object with which the manipulator is in contact, in accordance with the information.
Evans teaches in general concepts related to entering text in a virtual environment by sensory gloves (Evans: Abstract). Specifically, Evans teaches that the virtual environment is displayed with a window showing the positions of all fingers indicating the fingers that are being pressed, using color to indicate the fingers pressed (Evans: col. 4, lines 16-24, the display window shows the fingers pressed and also the text window as the words are typed). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to display a color change as to the fingers that are touching the virtual object as taught and disclosed by Evans. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually confirming which fingers are being used.

As to Claim 5, Isihikawa and Evans teach the elements of Claim 1.
Ishikawa further teaches: wherein in a case where the presenting means presents the information representing the determined magnitude of the force by changing the color, texture, transmittance, or cycle of color change of the portion of the corresponding manipulator or the virtual object with which the manipulator is in contact, in accordance with the information, the presenting means changes a size of a region where the color, texture, or transmittance changes, depending on a size of the portion of the virtual object with which the corresponding manipulator is in contact (Ishikawa: par. 0104, the more the luminance or color saturation is increased in accordance with the area that is deformed, displaying a stress distribution, which Examiner interprets to be a size of a region that is affected).

As to Claim 7, Ishikawa and Evans teach the elements of Claim 1.
Ishikawa further teaches: wherein the information processing apparatus is communicably connected to a controller operated by the user, and the presenting means outputs an instruction to present the information representing the determined magnitude of the force to the controller (Ishikawa: par. 0026, a feedback signal is sent back to the glove to give a haptic force, thereby a presentation of the magnitude of force).

As to Claim 8, Ishikawa teaches: A method for processing information by using an information processing apparatus that arranges a virtual object in a virtual space, generates an image in the virtual space, and presents the image to a user, the method comprising:
(Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
by display means, displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])); 
by determining means, determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object (Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
by presenting means, presenting information representing the determined magnitude of the force to the user.
Ishikawa may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by changing a brightness of a portion of the virtual manipulator in proportion to the determined magnitude.
Evans teaches in general concepts related to entering text in a virtual environment by sensory gloves (Evans: Abstract). Specifically, Evans teaches that the virtual environment is displayed with a window showing the positions of all fingers indicating the fingers that are being pressed, using color to indicate the fingers pressed (Evans: col. 4, lines 16-24, the display window shows the fingers pressed and also the text window as the words are typed). Examiner (Ishikawa: par. 0104).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to display a color and therefore brightness change as to the fingers that are touching the virtual object as taught and disclosed by Evans. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually confirming which fingers are being used.

As to Claim 8, Ishikawa teaches: A method for processing information by using an information processing apparatus that arranges a virtual object in a virtual space, generates an image in the virtual space, and presents the image to a user, the method comprising:
by receiving means, of receiving information representing an operation from the user (Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
by display means, displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])); 
(Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
by presenting means, presenting information representing the determined magnitude of the force to the user  (Ishikawa: par. 0100, the result of the calculation is rendered and visualized on a screen to show the deformation of the contacted structure).
Ishikawa may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by changing a brightness of a portion of the virtual manipulator in proportion to the determined magnitude.
Evans teaches in general concepts related to entering text in a virtual environment by sensory gloves (Evans: Abstract). Specifically, Evans teaches that the virtual environment is displayed with a window showing the positions of all fingers indicating the fingers that are being pressed, using color to indicate the fingers pressed (Evans: col. 4, lines 16-24, the display window shows the fingers pressed and also the text window as the words are typed). Examiner asserts that color change would also be a luminance, or brightness change, associated with whether or not there is pressure by the finger (i.e. manipulator). Further Ishikawa acknowledges that the luminance and saturation of the contacted portion may also be adjusted (Ishikawa: par. 0104).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to display a color and therefore brightness change as to the fingers that are 

As to Claim 9, , Ishikawa teaches: A non transitory computer readable medium having stored theron a program for a computer, the program comprising: 
means for arranging a virtual object in a virtual space, generating an image in the virtual space, and presenting the image to a user (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])) , 
receiving means for receiving information representing an operation from the user (Ishikawa: par. 0016, a detection unit detects movement of a hand of an operator); 
manipulator display means for displaying a virtual manipulator for operating the virtual object in the virtual space in accordance with the received information representing the operation  (Ishikawa: par. 0017, a virtual glove (i.e. a virtual manipulator) is displayed in a virtual space and is moved based on the received information regarding the movement of the hand of the operator; par. 0095, the user grasps the main body portion [60] of the component model [56] by the virtual glove [16])) ,; 
determining means for determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object (Ishikawa: par. 0099-0100, nodal force vectors are calculated on a lattice matrix and solved, which requires the determination of the virtual force applied to the lattice structure by the virtual structure using the component analysis models [74] and [76]); and 
presenting means, presenting information representing the determined magnitude of the force to the user  (Ishikawa: par. 0100, the result of the calculation is rendered and visualized on a screen to show the deformation of the contacted structure).
Ishikawa may not explicitly teach: presenting means for changing a saturation of the virtual manipulator in proportion to the determined magnitude.
Evans teaches in general concepts related to entering text in a virtual environment by sensory gloves (Evans: Abstract). Specifically, Evans teaches that the virtual environment is displayed with a window showing the positions of all fingers indicating the fingers that are being pressed, using color to indicate the fingers pressed (Evans: col. 4, lines 16-24, the display window shows the fingers pressed and also the text window as the words are typed). Examiner asserts that color change would also be a saturation change, associated with whether or not there is pressure by the finger (i.e. manipulator). Further Ishikawa acknowledges that the luminance and saturation of the contacted portion may also be adjusted (Ishikawa: par. 0104).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to display a color and therefore saturation change as to the fingers that are touching the virtual object as taught and disclosed by Evans. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user for visually confirming which fingers are being used.


Claims 2, 3 and 6 are rejected under 35 USC. § 103 as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Evans et al. (“Evans”), United States Patent 6,407,679 published on June 18, 2002 and in further view of Nakamura, United States Patent Application Publication 2010/0245237, published on September 30, 2010.

As to Claim 2, Ishikawa teaches the elements of Claim 1.
Ishikawa may not explicitly teach: wherein the receiving means receives, from the user, information regarding a bending angle of each finger of the user as the information representing the operation, 
the manipulator display means is means for displaying the manipulator corresponding to at least some of fingers of the user, and 
determines a posture of the corresponding manipulator to display the manipulator, based on the information regarding the bending angle of each finger, the information being represented by the information received by the receiving means and a determination result of collision with the virtual object arranged in the virtual space, and
the determining means determines the magnitude of the virtual force applied by the virtual manipulator to the virtual object, based on the posture of the manipulator determined by the manipulator display means and the information regarding the bending angle of a corresponding finger.  
Nakamura teaches in general concepts related to a virtual reality environment that allows a user to haptically touch virtual objects (Nakamura: Abstract). Specifically, Nakamura teaches (Nakamura: par. 0175, acceleration, pressure, myoelectric sensors). Content is created based on information from the sensors and other content data (Nakamura: par. 0176). The motion of the fingertip is sensed and then used to calculate a force that acts on a virtual object (Nakamura: par. 0178, the contact and grip force exerted by the user on a real object is detected). A posture of the user may be determined based on the angle of the “arm” that is attached to the user’s finger which may then be used to determine whether it is touching (i.e. collision with) the virtual object (Nakamura: par. 0034, recognizing that conventional arm-type tactile force sensors measure the position and posture in this manner). A model is used to generate the VR space, which includes a user’s finger (Nakamura: Fig. 5).

    PNG
    media_image1.png
    491
    626
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to detect the bending of the fingers to use for posture determination and in turn a calculation of the virtual force on a virtual object as taught and disclosed by Nakamura. Such a person would have been motivated to do so with a reasonable expectation of success to use a conventional approach to determine the virtual force (Nakamura: par. 0034). 

As to Claim 3, Isihikawa and Nakamura teach the elements of Claim 2.
(Nakamura: par. 0348-350, the virtual force vector magnitude is related to the posture of a user, which as noted earlier is related to the bending of the finger detected and the information vector group, the posture of the of the manipulator) .

As to Claim 6, Ishikawa teaches the elements of Claim 1.
Ishikawa may not explicitly teach: wherein the presenting means presents the information representing the determined magnitude of the force by an output voice.  
Nakamura teaches in general concepts related to a virtual reality environment that allows a user to haptically touch virtual objects (Nakamura: Abstract). Specifically, Nakamura teaches that in a illusionary tactile force sense interface device, several sensors are installed (Nakamura: par. 0175, acceleration, pressure, myoelectric sensors). Content is created based on information from the sensors and other content data (Nakamura: par. 0176). Audio and visual information corresponding to the content may be displayed, or played (i.e. an output voice) (Nakamura: par. 0178).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa device by including computer instructions to relay the magnitude of the force with audio information as taught and disclosed by Nakamura. Such a person would have been motivated to do so with a reasonable 

C.
Claim 10 is rejected under 35 USC. § 103 as being unpatentable over Ishikawa, United States Patent Application Publication 2008/0162097, published on July 3, 2008 in view of Evans et al. (“Evans”), United States Patent 6,407,679 published on June 18, 2002 and in further view of Desai et al. (“Desai”), United States Patent 8,875,041, published on October 28, 2014.

As to Claim 10, Ishikawa teaches the elements of Claim 8.
Ishikawa may not explicitly teach: wherein a size of the virtual manipulator is changed in proportion to the determined magnitude.  
Desai teaches in general concepts related to providing feedback on an interface for controlling a robotic device (Desai: Abstract). Specifically, Desai teaches a display of an indicator at the location of an input that will vary in size depending on the magnitude of a velocity (Desai: col. 10, lines 53-58).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Ishikawa-Evans device by including computer instructions to relay the magnitude of the force with a visual indicator as taught and disclosed by Desai, modifying the manipulator for the teachings of the Desai indicator. Such a person would have been motivated to do so with a reasonable expectation of success to use take advantage of other sensory modes for the user to improve the user (Desai: col. 10, lines 60-64).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furusho et al., United States Patent 6,310,604 (October 30, 2001) (describing VR system with force feedback);
Chen et al., United States Patent 10,423,226 (Sep. 24, 2019) (describing systems for a haptic-like feedback for virtual hands in a virtual reality setting).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES T TSAI/Examiner, Art Unit 2174